REYBTJRN, J.
After due notice defendant in error presented for allowance against the-estate of deceased, his father-in-law, an account made up of a series of debit items, with one item of credit, and a trial was had upon the claim before the court in the Cape Girardeau .Court of Common Pleas. A number of witnesses being examined on both sides, as well as. documentary testimony being introduced, both for the claimant and the estate, the court allowed the claim, classifying it as a fifth-class demand. A motion for new trial on behalf of the administrator was duly filed *156and overruled, exceptions being then saved on behalf of the administrator to this action of the court. The record fails to set forth the saving of any exception on •behalf of plaintiff in error to any ruling of the lower court, excepting the overruling of the motion for new trial. There was no objection made to the admission of any evidence, nor were any instructions asked on behalf of plaintiff in error. The testimony was conflicting, and the plausibility of plaintiff’s claim in many respects assailed, but the judgment of the court below is sustained by substantial evidence, and as no declarations of law were prayed, there are no errors presented by the record for the review of this court, and the judgment below allowing and classifying the claim must be affirmed. Riffe v. Wabash R. R., 72 Mo. App. 222; Rice v. McClure, 74 Mo. App. 383.
Bland, P. J., and Goode, J., concur.